DETAILED ACTION
Claims 1-20 are canceled.
Claims 21-40 are pending.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a system/manufacturing facility/method comprising the following limitation/feature:

(Claim 21) - " store pairing data of which respective wireless beacon is paired with each
vehicle, and sequence data of the plurality of vehicles routed along the production line;
receive, from the wireless transceiver, a signal containing the information
that identifies the patted vehicle to which the respective wireless beacon is paired; and
verify, based on the pairing data, the sequence data, and the information in
the signal received from the wireless transceiver, that an order in which the plurality of
vehicles enter the predetermined location corresponds to the sequence", 

(Claim 27)- “store pairing data of which respective wireless beacon is paired with each
vehicle, and sequence data of a plurality of vehicles routed along the production line;
receive, from the wireless transceiver, a signal containing the information
that identifies the paired vehicle to which the respective wireless beacon is paired; and

the signal received from the wireless transceiver, that an order in which the plurality of
vehicles enter the predetermined location corresponds to the sequence.”,

(Claim 36)- “ storing, in a server device, pairing data of which respective wireless beacon is
paired with each vehicle, and sequence data of the plurality of vehicles routed along the
production line; receiving, at a wireless transceiver at a predetermined location along the
production line, a signal emitted from the wireless beacon, wherein the signal contains
information that identifies the paired vehicle to which the respective wireless beacon is paired;
transmitting, from the wireless transceiver to the server device, a signal that contains the information that identifies the patted vehicle to which the respective wireless beacon is paired; and verifying, based on the pairing data, the sequence data, and the information in the signal received from the wireless transceiver, that an order in which the plurality of vehicles enter predetermined location corresponds to the sequence”,
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119